          Case 2:20-cv-01921-RBS Document 11 Filed 07/31/20 Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


AMRITPAL SINGH                   :
                                 :                   CIVIL ACTION
           v.                    :
                                 :                   NO. 20-1921
DAVID J. AVERETT, ESQ. and       :
LAW OFFICES OF DAVID J. AVERETT, :
P.C.                             :

                                        MEMORANDUM


SURRICK, J.                                                                        JULY 31, 2020

        Presently before the Court is Defendants’ Motion to Dismiss Amended Complaint. (ECF

No. 8.) For the following reasons, Defendants’ Motion will be denied.

I.      BACKGROUND

        This is a legal malpractice action. Plaintiff Amritpal Singh ran a 7-Eleven franchise in

Philadelphia. (Am. Compl. ¶¶ 8, ECF No. 6.) For years, Singh sought legal counsel from

Defendants David Averett and his law firm. (Id. ¶ 10.) In April 2014, a vehicle crashed into

Singh’s 7-Eleven, causing significant property damage. (Id. ¶¶ 12-15.) Singh retained Averett

to file claims with the driver’s and vehicle owner’s insurance companies and Singh’s liability

carrier. (Id. ¶ 16.)

        Two years later, in April 2016, Averett initiated an action on Singh’s behalf against the

driver and owner in the Philadelphia Court of Common Pleas. (Id. ¶ 17.) In March 2017,

following an arbitration, Singh was awarded $19,792.69. (Id. ¶ 18.) Singh asserts that at the

arbitration, Averett failed to present evidence of the 7-Eleven’s lost revenue. (Id.) Based on

Averett’s representation that Singh would be able to recover his remaining damages from his

own insurer, Singh did not file an appeal of the arbitration award and agreed to settle the matter
          Case 2:20-cv-01921-RBS Document 11 Filed 07/31/20 Page 2 of 5




for $12,000. (Id. ¶ 19.) However, Averett failed to properly process Singh’s claims with his

insurer, thus making any additional recovery impossible. (Id. ¶ 20.) According to Singh,

Averett received a request from Singh’s carrier for specific information regarding the accident,

but Averett failed to submit that information to the carrier. (Id. ¶ 21.)

        Meanwhile, Singh’s 7-Eleven suffered additional property damage as a result of a

robbery in August 2014. (Id. ¶ 22.) Singh retained Averett to file a claim with Singh’s liability

insurer for this loss as well. (Id. ¶ 23.)

        For four years, from 2014 to 2018, Singh regularly contacted Averett regarding both

claims with his liability carrier. (Id. ¶ 25.) Each time they spoke, Averett advised Singh that he

had provided all of the information requested by the carrier and was waiting to receive a

settlement offer. (Id.) On several occasions, Singh advised Averett that he was suffering

financial difficulties as a result of the unreimbursed losses. (Id. ¶ 26.)

        In September 2018, Singh met with Averett, who advised Singh that he had filed a

breach of contract action against Singh’s insurer in the Philadelphia Court of Common Pleas.

(Id. ¶¶ 27-30.) Averett also represented that a hearing had been scheduled in the matter for May

10, 2019. (Id. ¶ 28.) Averett subsequently told Singh that the hearing would be cancelled and

that he could not give him a new court date because Philadelphia’s court system was down. (Id.

¶ 30.) Suspicious, Singh contacted the court and learned that there was no pending lawsuit

regarding his insurance claims. (Id. ¶ 31.) When Singh confronted Averett with his findings,

Averett admitted that he had not actually filed a complaint against Singh’s insurer. (Id. ¶ 32.)

        As a result of Averett’s failure to obtain insurance proceeds for Singh’s April and August

2014 business losses, Singh was forced to use his savings to keep the 7-Eleven afloat. (Id. ¶ 34.)

Eventually, in December 2017, Singh was forced to sell the 7-Eleven at a $200,000 loss from his

                                                  2
          Case 2:20-cv-01921-RBS Document 11 Filed 07/31/20 Page 3 of 5




original purchase price. (Id.)

       On April 16, 2020, Singh filed a Complaint against Averett and his law firm. (ECF No.

1.) On June 5, 2020, Singh filed an Amended Complaint alleging: (1) legal malpractice; (2)

breach of contract; and (3) breach of fiduciary duty. Singh seeks damages in excess of $75,000,

as well as interest, costs, attorney’s fees, and punitive damages. (Am. Compl. ¶¶ 35-53.) On

June 19, 2020, Defendants filed this Motion to Dismiss, asserting lack of subject matter

jurisdiction and failure to state a claim. (ECF No. 8.)

II.    DISCUSSION

       Singh invokes this Court’s diversity jurisdiction under 28 U.S.C. § 1332. Diversity

jurisdiction requires: (1) the parties to “be completely diverse, meaning that ‘no plaintiff can be

a citizen of the same state as any of the defendants’”; and (2) the matter in controversy to exceed

$75,000. Auto-Owners Ins. Co. v. Stevens & Ricci Inc., 835 F.3d 388, 394-95 (3d Cir. 2016)

(quoting Grand Union Supermarkets of the V.I., Inc. v. H.E. Lockhart Mgmt., Inc., 316 F.3d 408,

410 (3d Cir. 2003)). We are satisfied that both requirements are met here.

       A.      The parties are diverse

       Singh alleges that he is a citizen of New Jersey and that Defendants are citizens of

Pennsylvania. Defendants do not dispute these allegations. Instead, they contend that Singh’s

business, rather than Singh himself, should be the plaintiff here and that Singh’s business is a

citizen of Pennsylvania, thus defeating diversity. Defendants do not cite a single case or legal

authority in support of this argument, the disposition of which may depend on multiple legal

principles, such as standing doctrine, real party in interest doctrine, causation, and corporate law.

The outcome might also depend on the specific facts of this case, such as Singh’s interest in and

relationship to his business. For example, Singh alleges that he had to use personal funds to prop

                                                  3
          Case 2:20-cv-01921-RBS Document 11 Filed 07/31/20 Page 4 of 5




up the 7-Eleven. At this stage, it is plausible that he is a proper plaintiff. Cf. Meade v. Kiddie

Academy Domestic Franchising, LLC, 501 F. App’x 106, 108 (3d Cir. 2012) (noting that “[i]t is

well established that, absent a direct individual injury, the president and principal shareholder of

a corporation lacks standing to sue for an injury to the corporation” (emphasis added)); see also

Bank of Louisiana v. FDIC, 919 F.3d 916, 922 (5th Cir. 2019) (holding that “[a] district court

should dismiss where it appears certain that the plaintiff cannot prove a plausible set of facts that

establish subject-matter jurisdiction”).

       Should Defendants reassert lack of jurisdiction at a later time, they must address the

relevant facts and law. See Fed. R. Civ. P. 12(h)(3) (stating that “[i]f the court determines at any

time that it lacks subject-matter jurisdiction, the court must dismiss the action”).

       B.      The amount in controversy exceeds $75,000

       The party invoking diversity jurisdiction “bears the burden to prove, by a

preponderance of the evidence, that the amount in controversy exceeds $75,000.” Auto-Owners,

835 F.3d at 395. This burden “is not especially onerous.” Id. The “‘sum claimed by the

plaintiff controls if the claim is apparently made in good faith. It must appear to a legal certainty

that the claim is really for less than the jurisdictional amount to justify dismissal.’” Id. (quoting

St. Paul Mercury Indemn. Co. v. Red Cab Co., 303 U.S. 283, 288-89 (1938)).

       “‘[T]he question whether a plaintiff’s claims pass the ‘legal certainty’ standard is a

threshold matter that should involve the court in only minimal scrutiny of the plaintiff’s claims.’”

Id. (quoting Suber v. Chrysler Corp., 104 F.3d 578, 583 (3d Cir. 1997)). A “reasonable

probability” that the amount in controversy exceeds $75,000 “suffices to vest the court with

jurisdiction.” Columbia Gas. Transmission Corp. v. Tarbuck, 62 F.3d 538, 541 (3d Cir. 1995).



                                                  4
          Case 2:20-cv-01921-RBS Document 11 Filed 07/31/20 Page 5 of 5




        Defendants make the conclusory assertion that the amount in controversy is far below the

statutory threshold because on his best day, Singh only could have recovered about $20,000 total

on his two insurance claims. We are not willing to accept this argument without supporting

evidence. The self-serving statements in Defendants’ brief do not suffice. Moreover, this is a

legal malpractice action in which Averett stands accused of misleading his client for four years

and even lying to him about ongoing legal proceedings. Even if the underlying property

damages in this action were limited to $20,000, Singh may be entitled to consequential and

punitive damages, which could exceed $75,000. See Ripley v. Brethren Mut. Ins. Co., 69 F.

Supp. 3d 503, 509 (E.D. Pa. 2014) (holding that when punitive damages are recoverable, they

“are properly considered in determining whether the claim reaches the jurisdictional threshold”

under § 1332); Rizzo v. Haines, 555 A.2d 58, 69-70 (Pa. 1989) (allowing punitive damages

award in legal malpractice case).

        For these reasons, we cannot conclude to a legal certainty that the amount in controversy

is limited to $75,000 or less. 1

III.    CONCLUSION

        For the foregoing reasons, Defendants’ Motion will be denied without prejudice.

        An appropriate order follows.

                                                     BY THE COURT:



                                                     /s/ R. Barclay Surrick
                                                     R. BARCLAY SURRICK, J.

1
       Averett also argues that he should be dismissed as an individual defendant under Rule
12(b)(6) because at all relevant times, he was acting on behalf of his firm. Averett argues, in
other words, that his firm is the only proper defendant here. Once again, Averett does not cite
any case law or other legal authorities in support of his position.

                                                5
